DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogg (US 2003/0074708).
Hogg discloses a shield attachment as in claim 1, the shield attachment (protector 100) for headwear including a brim and configured to be worn on a head of a user (see Fig. 1), the shield attachment (100) comprising:

a brim slot (pocket 8) configured to receive the brim (10) to secure the face shield attachment to the headwear, the brim slot (8) including at least one of an upper wall and a lower wall (the pocket 8 comprises an upper wall forming the upper portion of the pocket and a lower wall forming the lower portion of the pocket; see Fig. 5) configured to abut a surface of the brim [0018]; and
a face shield (6) positioned below the brim slot, the face shield being configured to extend around the face of the user while the headwear is worn by the user (see Figs. 1-2; paragraphs 0009 and 0018).
	Regarding claim 2, Hogg discloses the brim slot (8) includes the upper wall and the lower wall (see Fig. 5), and wherein the upper wall and the lower wall are configured to grip the brim (Fig. 1; para. 0018 discloses that the pocket 8 provides a “frictional fit” to the bill 10).
	Regarding claim 3, the brim slot (8) includes a peripheral wall extending between the upper wall and the lower wall (the peripheral edge of pocket 8, which connects the upper surface to the lower surface, forms the peripheral wall as claimed; see Figs. 1,  4, and 5).
	Regarding claim 4, the at least one of the upper wall and the lower wall includes an interference feature configured to engage the brim (the peripheral wall which connects the upper surface of the pocket 8 to the lower surface of the pocket 8 forms an “interference feature” which is configured to engage the brim, as broadly recited in claim 4, since this peripheral wall can engage the periphery of the bill 10; see Figs. 1, 3, and 5; the upper wall and/or the lower wall may be considered to “include” this feature, since it extends from the upper wall and the lower wall).  This peripheral wall (“interference feature”) projects into a space between the upper wall and the lower wall, as in claim 5
(the peripheral wall spans the space between the upper wall and lower wall, by connecting them, and therefore projects into this space along the periphery of the pocket 8; see Fig. 5).
Regarding claim 8, Hogg discloses a connecting section (see annotated figure below) that extends between a top edge of the face shield and the brim slot (8); that is, the upper portion of element 6 is considered to form such a “connection section” as broadly recited in claim 8, while the lower portion of element 6 forms the claimed “face shield”, as indicated in annotated figure below. It is noted that this “connection section” extends integrally from the face shield to the brim, in the same manner as in applicant’s invention. Applicant’s connecting section 136 in applicant’s Fig. 2 corresponds to the connecting section of Hoggs as indicated in annotated figure below.

    PNG
    media_image1.png
    437
    680
    media_image1.png
    Greyscale

Regarding claim 12, the shield attachment of Hogg further comprises at least one structural feature (reinforcing rib 12) positioned on the face shield (para. 0018; Fig. 1).
Regarding claim 13, the at least one structural feature (12) includes a rib extending across the face shield (reinforcing rib 12 extends across the lower edge of the face shield; see Figs. 1-2).
Regarding claim 14, the face shield (6) is wider than the brim slot (8); see Figs. 1 and 4.
Hogg discloses a shield attachment as in independent claim 15, comprising:
a brim slot (pocket 8) configured to receive the brim (10), the brim slot (8) having an upper wall and a lower wall (the pocket 8 comprises an upper wall forming the upper portion of the pocket and a lower wall forming the lower portion of the pocket; see Fig. 5) configured to grip the brim to secure the face shield attachment to the headwear [0018];
a face shield (lower portion of element 6) positioned below the brim slot, the face shield being configured to extend around the face of the user while the headwear is worn by the user (see Figs. 1-2; paragraphs 0009 and 0018); and 
a connecting section (upper portion of element 6) configured to provide structural support that extends between the face shield and the lower wall of the brim slot (see annotated figure above, indicating the “connecting section”). The upper portion of element 6 is considered to form such a “connection section” as broadly recited in claim 15, while the lower portion of element 6 forms the claimed “face shield”, as indicated in annotated figure above. It is noted that this “connection section” extends integrally from the face shield to the brim, in the same manner as in applicant’s invention. Applicant’s connecting section 136 in applicant’s Fig. 2 corresponds to the connecting section of Hoggs as indicated in annotated figure above.
	Regarding claim 16, at least one of the upper wall and the lower wall includes an interference feature configured to engage the brim (the peripheral wall which connects the upper surface of the pocket 8 to the lower surface of the pocket 8 forms an “interference feature” which is configured to engage the brim, as broadly recited in claim 16, since this peripheral wall can engage the periphery of the bill 10; see Figs. 1, 3, and 5; the upper wall and/or the lower wall may be considered to “include” this feature, since it extends from the upper wall and the lower wall).  



Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerner (US 3,035,270).
Boerner discloses a shield attachment as in claim 1, the shield attachment for headwear including a brim and configured to be worn on a head of a user (col. 1, lines 53-58), the shield attachment comprising:
a brim slot (see frame 13; Figs. 1 and 3) configured to receive the brim (12) to secure the face shield attachment to the headwear, the brim slot including at least one of an upper wall (14) and a lower wall (15) configured to abut a surface of the brim (col. 1, lines 59-68; Figs. 1-3); and
a face shield (24) positioned below the brim slot, the face shield being configured to extend around the face of the user while the headwear is worn by the user (Figs. 3-4; col. 2, lines 34-53).
	Regarding claim 2, Boerner discloses the brim slot (frame 13) includes the upper wall (14) and the lower wall (15), and wherein the upper wall and the lower wall are configured to grip the brim (col. 1, lines 59-68; Figs. 1-3).
	Regarding claim 3, the brim slot includes a peripheral wall extending between the upper wall (14) and the lower wall (15) (the peripheral edges of frame 13, which connect wall 14 to wall 15, form the peripheral wall as claimed; see Fig. 3).
	Regarding claim 4, the upper wall (14) includes an interference feature (17) configured to engage the brim (see Figs. 1 and 6; col. 1, line 72 through col. 2, line 16).
	Regarding claim 5, the brim slot (13) includes the upper wall (14) and the lower wall (15), and wherein the interference feature (17) projects into a space between the upper wall (14) and the lower wall (15) (see Figs. 1 and 6; col. 1, line 72 through col. 2, line 16).
	Regarding claim 6, the interference feature includes a ridge (formed by the row of teeth 17) extending from a front end of the brim slot towards a back end of the brim slot (the row of teeth 17 extends in a direction from a front end towards the back end of the brim slot; see Figs. 1 and 6).
Regarding claim 7, the interference feature (17) further includes at least one additional ridge extending between the front end of the brim slot and the back end of the brim slot (see additional ridge 17 on other side of brim slot 13; Fig. 1).
	Regarding claim 8, Boerner discloses a connecting section (23) that extends between a top edge (20) of the face shield and the brim slot (13).
	Regarding claim 9, wherein the connecting section (23) includes a recess formed in the face shield and projecting inward from one lateral side of the face shield towards an opposite side of the face shield (see Fig. 3, where it can be seen that the connecting section 23 is recessed with respect to the upper edge 20 of the face shield and the lower edge 18 of the brim slot; see Fig. 4, showing the recess extends from one lateral side of the face shield towards the other).
	Regarding claim 10, a top edge of the recess (23) is connected to the brim slot (at 18) and a bottom edge of the recess (23) is connected to the face shield (at 20) (see Figs. 3-4.
	Regarding claim 12, the shield attachment of Boerner further comprises at least one structural feature (thickened portion 20; or thickened portion 30) positioned on the face shield (Figs. 3, 4, and 7).
Regarding claim 13, the at least one structural feature includes at least one of a beveled edge formed around at least a portion of the face shield and a rib extending across the face shield (thickened portion 20 or thickened portion 30 forms a rib extending across the face shield; see Figs. 3-4; alternatively, thickened portion 30 may be considered to form a beveled edge since it is sloped in cross section as seen in Fig. 7; col. 2, lines 22-27 and col. 2, line 68 through col. 3, line 15).
Regarding claim 14, the face shield (24) is wider than the brim slot (13) (see Fig. 3).
Boerner discloses a shield attachment as in independent claim 15, comprising:
a brim slot (13) configured to receive the brim (12), the brim slot having an upper wall (14) and a lower wall (15) configured to grip the brim to secure the face shield attachment to the headwear (col. 1, lines 59-68; Figs. 1-3); 
a face shield (24) positioned below the brim slot (13), the face shield being configured to extend around the face of the user while the headwear is worn by the user (Figs. 3-4; col. 2, lines 34-53); and
a connecting section (tubular portions 18 and 20) configured to provide structural support that extends between the face shield and the lower wall of the brim slot (Figs. 3-4; col. 2, lines 18-27).
	Regarding claim 16, at least one of the upper wall and the lower wall includes an interference feature (17) configured to engage the brim (see Figs. 1 and 6; col. 1, line 72 through col. 2, line 16).
	Regarding claim 17, the interference feature includes at least one ridge (formed by the row of teeth 17) extending from a front end of the brim slot towards a back end of the brim slot (the row of teeth 17 extends in a direction from a front end towards the back end of the brim slot; see Figs. 1 and 6).
Regarding claim 18, the connecting section (18,20) includes a first recess formed proximate a top edge of the face shield (24) and projecting inward from one lateral side of the shield attachment towards an opposite lateral side of the shield attachment (a recess is formed at the bottom of portion 18, i.e. formed at the bottom of the tubular shape of portion 18, as indicated in annotated figure below). 
Regarding claim 19, top edge of the first recess is connected to the lower wall (15) of the brim slot and a bottom edge of the recess is connected to a top edge of the face shield (24) (see recess at the bottom of portion 18, indicated in annotated figures below).
Regarding claim 20, the connecting section includes a second recess positioned on the lateral side of the shield attachment opposite the first recess (a recess is formed at the bottom of portion 18, i.e. formed at the bottom of the tubular shape of portion 18, as indicated in annotated figure below; a second such recess is formed at the opposite side portion of element 18 as indicated in annotated figure below). 

    PNG
    media_image2.png
    488
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    414
    827
    media_image3.png
    Greyscale




	Regarding claim 10, a top edge of the recess (23) is connected to the brim slot (at 18); it is noted that portion 18 is considered to form the bottom of the brim slot; the top edge of recess 23 is connected to the brim slot at 18) and a bottom edge of the recess (23) is connected to the face shield (at 20).


Claims 1-3, 8, 11-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isserow et al (US 2019/0209912).
Isserow et al disclose a shield attachment (protector 1) as in claim 1, the shield attachment for headwear including a brim (see headwear shown in phantom in Fig. 2A) and configured to be worn on a head of a user (see Fig. 1), the shield attachment (1) comprising:
a brim slot (aperture 6) configured to receive the brim (the brim 18 is received in aperture 6, as seen in Fig. 1) to secure the face shield attachment to the headwear, the brim slot (6) including at least one of an upper wall and a lower wall (the slot 6 includes an upper wall which defines the top of the slot, and a lower wall which defines the bottom of the slot) configured to abut a surface of the brim (see Fig. 1 and para. 0031); and
a face shield (7) positioned below the brim slot (see Fig. 1), the face shield being configured to extend around the face of the user while the headwear is worn by the user (see Fig. 1; para. 0037).
See annotated figures below, indicating the upper wall which defines the top of the brim slot 6, and the lower wall which defines the bottom of brim slot 6.

    PNG
    media_image4.png
    397
    610
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    574
    702
    media_image5.png
    Greyscale

	Regarding claim 2, Isserow discloses the brim slot (6) includes the upper wall and the lower wall (defining the top and bottom of slot 6; see annotated figures above), and wherein the upper wall and the lower wall are configured to grip the brim (Fig. 1 and para. 0031).
	Regarding claim 3, the brim slot includes a peripheral wall extending between the upper wall and the lower wall (the wall defining a lateral edge of slot 6 forms a peripheral wall as claimed; see annotated figure below).

    PNG
    media_image6.png
    500
    739
    media_image6.png
    Greyscale


Regarding claim 8, the shield attachment of Isserow comprises a connecting section (side portion indicated in annotated figure below) that extends between a top edge of the face shield (7) and the brim slot (6).

    PNG
    media_image7.png
    551
    649
    media_image7.png
    Greyscale

Regarding claim 11, the shield attachment of Isserow further comprises a crown shield (portions 4 and 23 combine to form a crown shield as claimed; see Fig. 1) positioned above the brim slot (6), the crown shield (4/23) being configured to extend around a crown of the headwear and an upper frontal region of the user while the headwear is worn by the user (see annotated figure above).
Regarding claim 12, the shield attachment further comprises at least one structural feature (element 9 of hinge 27; see Figs. 2B and 3A) positioned on the face shield (Figs. 2B and 3A; paras. 0037-0039). 
Regarding claim 14, the face shield (7) is wider than the brim slot (6) (see Fig. 2A).
Regarding independent claim 15, Isserow et al disclose a shield attachment comprising a brim slot (aperture 6) configured to receive the brim (the brim 18 is received in aperture 6, as seen in Fig. 1), the brim slot (6) having an upper wall and a lower wall (the slot 6 includes an upper wall which defines the top of the slot, and a lower wall which defines the bottom of the slot) configured to grip the brim to secure the attachment to the headwear ( (see Fig. 1 and para. 0031); 
a face shield (7) positioned below the brim slot (see Fig. 1), the face shield being configured to extend around the face of the user while the headwear is worn by the user (see Fig. 1; para. 0037); and 
a connecting section (side portion indicated in annotated figure above) configured to provide structural support that extends between the face shield (7) and the lower wall of the brim slot (6) (see Figs. 1 and 2A, and annotated figure above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose shield attachments having structure similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732